Case 0:21-cv-61812-WPD Document 1 Entered on FLSD Docket 08/26/2021 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                              CASE NO.: 0:21-cv-61812

  SHANNA BYNES,

             Plaintiff,

  v.

  TATE & KIRLIN ASSOCIATES, INC.,

           Defendant.
  _____________________________________/

   DEFENDANT, TATE & KIRLIN ASSOCIATES, INC.’S PETITION FOR REMOVAL
               WITH SUPPORTING MEMORANDUM OF LAW

        COMES NOW, the Defendant, Tate & Kirlin Associates, Inc. (“Defendant”), by and

 through its undersigned counsel, and respectfully petitions this Honorable Court for removal of

 the above-styled civil action from the County Court, in and for Broward County, Florida, to the

 United States District Court for the Southern District of Florida, Fort Lauderdale Division, and

 states as follows:

        1.      Defendant, Tate & Kirlin Associates, Inc. is the named Defendant in a civil action

 brought against it in the County Court, in and for Broward County, Florida, styled: Shanna Bynes

 v. Tate & Kirlin Associates, Inc., Case No.: COCE-21-032551. A copy of the Complaint served in

 that action, in addition to all process and pleadings served upon Defendant, will be docketed

 separately by the Clerk.

        2.      That the aforesaid action was filed with the Clerk of the County Court in Broward

 County and service of process of said Summons and Complaint, was accepted on behalf of the

 Defendant, Tate & Kirlin Associates, Inc. on August 9, 2021.


                                                1
Case 0:21-cv-61812-WPD Document 1 Entered on FLSD Docket 08/26/2021 Page 2 of 5




        3.      That the controversy herein between the Plaintiff and Defendant is a controversy

 based upon consumer protection rights created by and enforced through federal statutes. In this

 case, Plaintiff attempts to bring a pleading for alleged violations of the federal Fair Debt Collection

 Practices Act (“FDCPA”).

        4.      That the above-described action is a civil action of which this Court has original

 jurisdiction under the provisions of Title 28, United States Code, §1331, and is one which may be

 removed to this Court by the Defendant/Petitioner pursuant to the provisions of Title 28, United

 States Code, §1441(a), in that it is a civil action based upon a federal question over which this

 Court has original jurisdiction. Further, this Petition for Removal is being submitted to this Court

 within 30 days after service on Defendant, Tate & Kirlin Associates, Inc. of the original Complaint,

 and is timely pursuant to 28 U.S.C. §1446(b).

        WHEREFORE, Defendant, Tate & Kirlin Associates, Inc. respectfully requests that this

 Honorable Court enter its Order removing the entire case from the County Court, in and for

 Broward County, to the United States District Court, Southern District of Florida, Fort Lauderdale

 Division.

      MEMORANDUM OF LAW IN SUPPORT OF ITS PETITION FOR REMOVAL

                                  Statement of the Case and Facts

        The instant suit is a civil action that includes a federal question, specifically, a claim that

 the Defendant, Tate & Kirlin Associates, Inc. allegedly violated Plaintiff’s consumer protection

 rights under the federal Fair Debt Collection Practices Act, namely, 15 U.S.C. Section 1692. The

 Complaint seeks an award of damages against the Defendant for alleged actions taken during the

 course of debt collection attempts by the Defendant against the Plaintiff, which are asserted to

 violate the FDCPA. Plaintiff seeks statutory, actual, and/or punitive damages and seeks judgment



                                                   2
Case 0:21-cv-61812-WPD Document 1 Entered on FLSD Docket 08/26/2021 Page 3 of 5




 for those damages against the Defendant for this alleged conduct.

                                     Federal Court Jurisdiction

        This Court has jurisdiction of this case pursuant to 28 U.S.C. §1331. Section 1331 states

 as follows:

        “§1331. Federal question.

        The district courts shall have original jurisdiction of all civil actions arising under
        the Constitution, laws, or treaties of the United States.

        The complaint herein raises a federal question and satisfies the jurisdictional requirements

 of 28 U.S.C. §1331. This Honorable Court therefore has original jurisdiction of this civil action.

                                               Removal

        This is an action which may properly be removed to this Court pursuant to 28 U.S.C. §1441

 which states in pertinent part as follows:

        Except as otherwise expressly provided by Act of Congress, any civil action brought
        in a State court of which the district courts of the United States have original
        jurisdiction, may be removed by the defendant or the defendants, to the district
        court of the United States for the district and division embracing the place where
        such action is pending . . .

        Given that this action is one over which the United States District Court for the Southern

 District of Florida, Fort Lauderdale Division, would have original jurisdiction, this case may

 properly be removed by Defendant pursuant to 28 U.S.C. §1446(a) which provides:

        A defendant or defendants desiring to remove any civil action from a State court
        shall file in the district court of the United States for the district and division within
        which such action is pending a notice of removal signed pursuant to Rule 11 of the
        Federal Rules of Civil Procedure and containing a short and plain statement of the
        grounds for removal, together with a copy of all process, pleadings, and orders
        served upon such defendant or defendants in such action.

        In the instant suit, Defendant, Tate & Kirlin Associates, Inc. has filed a Notice which


                                                    3
Case 0:21-cv-61812-WPD Document 1 Entered on FLSD Docket 08/26/2021 Page 4 of 5




 complies with 28 U.S.C. §1446(a), in that it sets forth facts that show that this Court has original

 jurisdiction and that this case is subject to removal.

                                       Timeliness of Removal

        28 U.S.C. §1446(b) requires that a Notice of Removal in a civil action or proceeding shall

 be filed within thirty (30) days after receipt by Defendant, through service or otherwise, of a copy

 of the initial pleading setting forth the claim for relief upon which the action or proceeding is

 based. Additionally, that each defendant shall have thirty (30) days after receipt by service on that

 defendant of the initial pleading or summons to file the notice of removal. Here, the original

 Complaint was filed with the Court and subsequently served upon Tate & Kirlin Associates, Inc.

 on August 9, 2021. Accordingly, this Petition for Removal is being submitted to this Court less

 than thirty (30) days from service of the Complaint on Defendant.

                                     Supplemental Jurisdiction

        This Court has the discretion to exercise supplemental jurisdiction over any state law

 claims which have been asserted as part of the underlying action. 28 U.S.C. §1441(c) provides as

 follows:

        Whenever a separate and independent claim or cause of action within the
        jurisdiction conferred by section 1331 of this title is joined with one or more
        otherwise non-removable claims or causes of action, the entire case may be
        removed and the district court may determine all issues therein, or, in its discretion,
        may remand all matters in which State law predominates.

        As such, Plaintiff’s claims for violations of the Florida Consumer Collection Practices Act

 (FCCPA) have arisen out of the same factual allegations as the claims under the FDCPA.

                                        Conclusion

        For the foregoing reasons, this Honorable Court should grant Defendant, Tate & Kirlin

 Associates, Inc.’s Petition and enter an Order removing the entire case from the Circuit Court, in


                                                   4
Case 0:21-cv-61812-WPD Document 1 Entered on FLSD Docket 08/26/2021 Page 5 of 5




 and for Broward County, to the United States District Court, Southern District of Florida, Fort

 Lauderdale Division.

         Dated this 26th day of August 2021.

                                                 Respectfully submitted,


                                                  /s/ Ernest H. Kohlmyer
                                                  Ernest H. Kohlmyer, III, Esq., LL.M.
                                                  Florida Bar No. 110108
                                                  skohlmyer@shepardfirm.com
                                                  Shepard, Smith, Kohlmyer & Hand, P.A.
                                                  2300 Maitland Center Parkway, Suite 100
                                                  Maitland, FL 32751
                                                  Telephone (407) 622-1772
                                                  Facsimile (407) 622-1884
                                                  Attorneys for Defendant, Tate & Kirlin
                                                  Associates, Inc.


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on August

 26, 2021, with the Clerk of the Court by using the electronic filing system. I further certify that the

 foregoing has been sent via electronic transmission to Jibrael S. Hindi, Esquire at

 jibrael@jibraellaw.com, and Thomas J. Patti, Esquire at tom@ jibraellaw.com (Attorneys for

 Plaintiff).



                                                       /s/ Ernest H. Kohlmyer, III
                                                       Ernest H. Kohlmyer, III, Esq., LL.M.
                                                       Florida Bar No.: 110108
                                                       skohlmyer@shepardfirm.com
                                                       Shepard, Smith, Kohlmyer & Hand, P.A.
                                                       2300 Maitland Center Parkway, Suite 100
                                                       Maitland, Florida 32751
                                                       Telephone (407) 622-1772
                                                       Facsimile (407) 622-1884
                                                       Attorneys for Defendant, Tate & Kirlin
                                                       Associates, Inc.
                                                   5
